DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,812. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,972,812 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 

Is met by U.S. Patent 10,972,812's claim 1
A method comprising:
A method comprising:
receiving interactions with streaming content performed by a plurality of users who consumed the content, wherein the interactions are associated with a landing frame of the content;
receiving interactions with streaming content performed by a plurality of users who consumed the content, wherein the interactions are associated with a landing frame of the content;
assigning a value to each of the interactions, wherein the assigned value corresponds to how long after a particular interaction the content is played prior to a subsequent interaction, wherein a longer post-interaction play time corresponds to a higher assigned value;
assigning a point value to each of the interactions, wherein the assigned point value corresponds to how long after a particular interaction the content is played prior to a subsequent interaction, wherein a longer post-interaction play time corresponds to a higher assigned point value;
identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames;
identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames;
accumulating the values of the interactions for each of the landing frames within each of the plurality of windows;
accumulating the point values of the interactions for each of the landing frames within each of the plurality of windows;
selecting a particular one of the plurality of windows with a highest accumulated value;
selecting a particular one of the plurality of windows with a highest accumulated point value;
generating a trailer for the content based on the selected particular window; and
generating a trailer for the content based on the selected particular window; and
providing the content and the trailer.
providing the content and the trailer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (U.S. Patent Application Publication 2016/0014458) discloses a method comprising: receiving interactions with streaming content performed by a plurality users who consumed the content (paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another  the claim limitations as recited above.
Zhang et al. (U.S. Patent 9,465,435) discloses a method comprising: identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames and accumulating point values for each of the plurality of windows based on the user’s interactions (Fig. 2; col. 10, lines 38-65 – Fig. 2 provides an example table calculation 200 employed by  the claim limitations as recited above.
Falchuk (U.S. Patent Application Publication 2010/0229121) discloses a method comprising: assigning a point value to each of the interactions (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a  the claim limitations as recited above.
Raj (U.S. Patent 9,002,175) discloses a method comprising: generating a trailer for the content based on the selected interaction (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers); and providing the content and the trailer (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by  the claim limitations as recited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 6, 2021